On Rehearing.
We do not think that our opinion needs to be amplified in respect to the matters discussed. We did not discuss refused charges E8, E10, and E6. Appellant insists that he was due to have those charges given because the claim for the items of damage there mentioned are only included in a count which was eliminated. This is only true we think when there is something in the trial which could reasonably lead the jury into the belief that notwithstanding such count has been eliminated the claim for damage is still before them.
In this connection appellant has not directed our attention to any evidence which shows that any such item is intended to be included in the claim. The fact that the wife bled from the nose after the collision, or that the doctor treated her for her injuries and came to the house for that purpose, do not show loss by plaintiff of the services of the wife, nor her consortium, nor that plaintiff paid or incurred expense for her medical treatment, and are not sufficient, we think, to mislead the jury into an allowance for them, or any of them.
We do not think appellant was prejudiced by the refusal of the charges, which were abstract in fact.
We are not impressed that there is reversible error shown by the record, and the application for rehearing is overruled.
Application for rehearing overruled.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur. *Page 469